PER CURIAM.
We affirm appellant’s conviction and sentence. However, the portions of the trial court’s order requiring appellant to pay $10 pursuant to section 960.20 (Crimes Compensation Trust Fund), and $4 pursuant to sections 943.25(4) and 943.25(8) (Law Enforcement Training and Correctional Officer Training Trust Funds) are stricken since the trial court adjudged appellant insolvent prior to trial and appointed the public defender to represent him. Brown v. State, *1166427 So.2d 271 (Fla. 2d DCA 1983) (question certified).
DANAHY, A.C.J., and CAMPBELL and SCHOONOVER, JJ, concur.